Citation Nr: 0432047	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  97-30 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1981, and during February and March 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran failed, without indication of cause, to appear 
for a scheduled VA videoconference hearing in September 2004.  
Therefore, his request for a videoconference hearing must be 
considered withdrawn. 38 C.F.R. § 20.702 (2003). 

By a January 1983 rating decision, the RO denied service 
connection for a nervous disorder described as a 
schizophreniform disorder.  The RO adjudicated the current 
claim for service connection for a psychotic on the merits.  
In Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), the 
Federal Circuit held that "a claim based on the diagnosis of 
a new mental disorder, taken alone or in combination with a 
prior diagnosis of a related mental disorder, states a new 
claim, . . . when the new disorder had not been diagnosed and 
considered at the time of the prior Notice of Disagreement."  
At the time of the January 1983 rating decision the appellant 
had been diagnosed with a schizophreniform disorder.  The 
first clinical evidence of record reflecting a diagnosis of 
schizophrenia is dated after the January 1983 rating.  Hence, 
the current appeal does not involve a claim to reopen as to 
the psychiatric disorder but is an original service 
connection claim which VA is required to adjudicate de novo.  
See Patton v. West, 12 Vet. App. 272, 278 (1999).


REMAND

When the veteran was examined in February 1982 for 
reenlistment, no psychiatric abnormality was noted and no 
history of a psychiatric disability was reported.  A 
psychiatry consultation dated February 23, 1982, reveals that 
he was treated for what was thought at first to be a brain 
tumor.  Progressive personality changes were noted.  In a 
medical disposition form dated February 25, 1982, discharge 
from service was recommended.  The diagnoses were 
schizotypical personality disorder and a brief reactive 
psychosis which was thought to have resolved.

VA medical records reflect that when the veteran was seen in 
May 1982, he was noted to be somewhat withdrawn.  His mother 
related that he was not sleeping or eating well, and 
demonstrating bizarre, actions and speech.

An August 1982 VA neuropsychiatric examination reflects that 
the veteran presented vague psychiatric complaints.  The 
examiner noted that the evidence available to him did not 
clearly support the diagnosis of schizophreniform disorder, 
but it also did not refute the diagnosis.  He indicated that 
additional evidence was required.

Records from the Georgia Regional Hospital-Savannah show that 
the veteran was hospitalized from May through June 1983.  The 
diagnosis was schizophrenia, paranoid type.

VA medical records reflect that the veteran was admitted in 
October 1984 to a closed psychiatric ward for observation and 
treatment.  The diagnosis was schizophrenia, paranoid type.

Other medical treatment records received include a 
psychiatric consultation dated in 1995 from the Charter By 
The Sea Hospital.  It noted that the veteran had been 
involuntarily hospitalized due to increasing levels of 
disorganized psychotic behavior.  The diagnosis was 
schizophrenia, paranoid type, chronic.

The veteran sought to reopen his claim in August 1996 
referring to current treatment for mental health problems at 
VA medical facilities.  He also reported treatment at the 
"Gateway" in Brunswick, Georgia, the Charter Medical Center 
on St. Simons Island, the Savannah Regional Mental Health 
Center, and the VA medical facility in Augusta.  He also 
reported that he was considered disabled by the Social 
Security Administration (SSA).

The claims file also contains extensive VAMC treatment 
records for physical and mental disorders.

In a letter dated in August 2003, the RO notified the veteran 
that he was to be scheduled for an examination and that it 
was essential that he report for the scheduled examination.  
He was informed that the findings of the examination were 
very important in making a decision on his claim.

In August 2003, the RO requested that the veteran be 
scheduled for a psychiatric examination and for an opinion as 
to whether a current psychiatric disorder was the same as 
that for which the veteran had been treated during service in 
February 1982 (the RO noted that shortly after service the 
veteran had been hospitalized and diagnosed with 
schizophrenia).  A document in the claims folder indicates 
that the veteran failed to report for an examination that had 
been scheduled for September 2003.

In April 2004, the veteran's representative reported that the 
veteran did not receive notification to report for 
examination and requested that the veteran be rescheduled for 
examination.  The RO thereafter made arrangements for the 
veteran to be rescheduled for examination.  A document in the 
claims folder indicates that the veteran failed to report for 
an examination that had been scheduled for June 2004.

There is evidence that the veteran receives disability 
benefits from the SSA.  Any decision rendered by the SSA, as 
well as all records used by the SSA in making a disability 
decision, should be obtained.

The veteran should be given another opportunity to report for 
a VA examination and if he again fails to report for the 
scheduled examination, documentation should be obtaining 
reflecting that notice to report for examination was sent to 
the veteran's most recent address of record.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. VA for the following actions: 

1.  The RO should obtain complete medical 
records pertaining to the veteran from 
the VA medical facility at Decatur, 
Georgia, for 1982 through 1984.

2.  The RO should obtain copies of all 
decisions made by the SSA as to the 
veteran, and the medical records relied 
upon by the SSA in making its decisions.

3.  Thereafter, the RO should arrange for 
the veteran to be once again scheduled 
for an examination in order to determine 
the nature and extent of any current 
psychiatric disorder and to obtain an 
opinion as to the likelihood that a 
current psychiatric disorder began during 
his military service.  The RO should 
obtain and place in the claims folder a 
copy of the notice to report for 
examination that is sent to the veteran.  
The claims folder must be made available 
to the examiner prior to the examination.  
The examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran currently suffers 
from a psychiatric disorder that began 
during his second period of military 
service during February and March 1983 (a 
summary of the symptoms noted during 
service and shortly thereafter is 
provided above). 

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case.  They 
should then be afforded the applicable 
time period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to further develop the record and to accord the 
veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

